Citation Nr: 9900467	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of a fracture of the left femur, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1968, although this service has not been verified.  
His DD-214 reflects an additional one month and three days of 
other service.  He also had reserve service.

These matters come to the Board of Veterans Appeals (Board) 
on appeal from a December 1994 decision by the RO that 
denied, on a schedular basis, the veterans claim for a 
rating in excess of 30 percent for postoperative residuals of 
a left femur fracture, and from a May 1995 decision by the RO 
that denied his claim for a rating of his left femur 
disability on an extraschedular basis.  

The Board notes that, in February 1992, the RO entered a 
rating decision which granted service connection for 
degenerative joint disease at L5-S1, with a history of L5 
radiculopathy.  In June 1994, the veteran submitted a 
statement in which he requested an increased evaluation for 
his service-connected low back condition.  However, the 
RO has not considered this matter.  Therefore, the claim for 
an increased rating for a low back disability is referred to 
the RO for appropriate action. 


REMAND

On a VA Form 9, Appeal to Board of Veterans Appeals, which 
was received at the RO in July 1995, the veteran indicated 
that he desired to appear personally at a hearing before a 
Member of the Board, without indicating whether he desired 
such a hearing at either the RO (Travel Board hearing) or at 
the Boards offices in Washington, DC.  He also indicated on 
the Form 9 that he wanted a hearing at the RO before a RO 
Hearing Officer.  In September 1995, a hearing was held at 
the RO before a RO hearing Officer, but the veteran never 
received a Board hearing.  Later, the case was transferred to 
the Boards offices in Washington, DC.  In November 

1998, the Board wrote a letter to the veteran, requesting 
clarification as to whether the veteran still desired a Board 
hearing, and if so, whether he wanted a Travel Board hearing 
or a hearing in Washington, DC.  The letter stated that, if 
the veteran did not respond within 30 days of the date of the 
letter, the Board would assume that the veteran wanted a 
Travel Board hearing, and would arrange for same.  The Board 
sent a copy of the letter to the veterans representative.  A 
VA Form 21-693 (Diary Slip) in the file indicates that, 
as of December 30, 1998, neither the veteran nor his 
representative had responded to the Boards letter.

Because the Board may not proceed with an adjudication of the 
veterans claim without affording him an opportunity for the 
hearing he requested, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700(a) (1998).  

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO. 

Following the hearing, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
